DISMISS; and Opinion Filed December 19, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00674-CV

                            EVELYN MITCHUM, Appellant
                                       V.
                          WELLS FARGO MORTGAGE, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03197-E

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated May 28, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated May 28, 2014, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated September 18, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that she had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of
this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

140674F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EVELYN MITCHUM, Appellant                           On Appeal from the County Court at Law
                                                    No. 5, Dallas County, Texas
No. 05-14-00674-CV        V.                        Trial Court Cause No. CC-13-03197-E.
                                                    Opinion delivered by Chief Justice Wright.
WELLS FARGO MORTGAGE, Appellee                      Justices Lang-Miers and Stoddart
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WELLS FARGO MORTGAGE recover its costs of this
appeal from appellant EVELYN MITCHUM.


Judgment entered this 19th day of December, 2014.




                                             –3–